DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Request for Continued Examination filed 4/7/2021 has been entered.  No claims were amended.  Claims 1-4, 7-16 and 19-20 filed on 3/8/2021 are presented for examination.  Applicant’s amendment to the specification filed 3/8/2021 has overcome the objection in the Final Office Action mailed 12/7/2020.

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.  
	On page 8, Section IV. A., Applicant argues that Gruhl does not teach the limitation “determining, based on the rating assigned to at least one of the one of more social entities that the at least one social entity is a security risk” in claim 1.  Examiner respectfully disagrees.
Gruhl teaches a pre-screening process to determine a risk value.  The risk value can be based on the profile of an individual poster, which satisfies the claimed "one or more social entities" (Gruhl, [0026] The system and method incorporate a pre-screening process in which individual postings are pre-screened based on one or more predetermined metrics (i.e., scores) to determine a risk value indicative of the likelihood that a posting contains objectionable content.  These metrics or scores are not content based. Rather, they can be based on the profile of an individual poster, including various parameters of the poster and/or the poster's record of objectionable content postings) which satisfies the limitation 


Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 12/29/2020 and 3/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 130 as being unpatentable over Gruhl (2008/0177834) in view of Syben (2015/0220751).

Regarding claim 1, Gruhl teaches
a computer-implemented method comprising: 
scanning, by one or more processors, data that is maintained on one or more social network profiles of a protected social entity; (Gruhl, (0028] The database 130 can be adapted to compile and store a plurality of metrics based on collected information related to users of the on-line community 
identifying, one or more social entities associated with the scanned data; (Gruhl, [0029] Similarly, social network information can be determined by applications adapted maintain records of online communications between users (e.g., records of instant messaging, records of forum discussions, etc.) and to determine direct and indirect relationships based on those records.) (EN: "social entity" reads on Gruhl's user)
determining a risk score for each of the one or more social entities;  (Gruhl, [0026] The system and method incorporate a pre-screening process in which individual postings are pre-screened based on one or more predetermined metrics (i.e., scores) to determine a risk value indicative of the likelihood that a posting contains objectionable content  … These metrics can also be based on the social network profile of an individual poster, including the average of various parameters of other users in the poster's social network   )
analyzing the scanned data using one or more machine learning techniques; (Gruhl, [0033] Specifically, as mentioned above, the system 100 of the invention can comprise a content filter 122. This content filter 122 can be adapted to analyze the content of each of the postings to determine an objectionable content score. For example, the content filter 122 can be implemented using any conventional training based classifier, such as a naive Bayes classifier or a similarly-based (SB) classifier.)
assigning a rating to each of the one or more social entities based on the determined risk score and the analyzed data; and (Gruhl, [0032] The content management system (CMS) 120 can further be adapted to perform different processes, depending upon whether or not the risk value of a 
determining, based on the rating assigned to at least one of the one or more social entities that the at least one social entity is a security risk (Gruhl, [0026] The system and method incorporate a pre-screening process in which individual postings are pre-screened based on one or more predetermined metrics (i.e., scores) to determine a risk value indicative of the likelihood that a posting contains objectionable content.  These metrics or scores are not content based. Rather, they can be based on the profile of an individual poster, including various parameters of the poster and/or the poster's record of objectionable content postings.) to the protected entity (Gruhl, [0032] To minimize the risk of exposure of online community members to objectionable content,)
and submitting a request to a particular social network to (Gruhl, [0039] For example, a posting confirmation can be requested from the given user (215).)
delete at least one of an account associated with the at least one social entity or a post on the account associated with the at least one social entity.
Gruhl does not teach delete at least one of an account.
However Syben teaches delete at least one of an account (Syben, [0027] As other examples, a delete request may include a request that information associated with a user account be deleted, or that an entire user account be deleted.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Syben’s account deletion management with Gruhl’s content management because Syben addresses deletion with a policy (Syben [0020] The service provider may have a policy in place that any user-requested delete requests be fully honored within a certain period of time (t) relative to the user deletion request (dr). As such, log records related to a delete request must be deleted within t days of the request.)

Regarding claim 2, Gruhl and Syben teach
the method of claim 1, wherein determining, based on the rating assigned to at least one of the one or more social entities that the at least one social entity is a security risk to the protected social entity comprises, (Gruhl, [0026] The system and method incorporate a pre-screening process in which individual postings are pre-screened based on one or more predetermined metrics (i.e., scores) to determine a risk value indicative of the likelihood that a posting contains objectionable content)
determining that the at least one social entity is interacting in a manner to instigate negative reaction from the protected social entity (Gruhl, [0026] The system and method incorporate a pre-screening process in which individual postings are pre-screened based on one or more predetermined metrics (i.e., scores) to determine a risk value indicative of the likelihood that a posting contains objectionable content.)

Regarding claim 7, Gruhl and Syben teach
the method of claim 1 further comprising:
automatically deleting subsequent data that is posted by the at least one social entity on the one or more social network profiles of the protected social entity (Gruhl, [0026] Finally, if the risk value is above a high risk threshold value, removal of the posting can be made automatic without requiring additional analysis.)

Claims 13, 14 and 19 are system claims for the method claims 1, 2 and 7 and are rejected for the same reasons of claims 1, 2 and 7.




Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (2008/0177834) in view of Syben (2015/0220751) in view of Doan (2014/0082182).

Regarding claim 3, Gruhl and Syben teach
the method of claim 1, wherein determining, based on the rating assigned to at least one of the one or more social entities that the at least one social entity is a security risk to the protected social entity comprises, (Gruhl, [0026] The system and method incorporate a pre-screening process in which individual postings are pre-screened based on one or more predetermined metrics (i.e., scores) to determine a risk value indicative of the likelihood that a posting contains objectionable content)
Gruhl does not teach determining that the at least one social entity posts at a frequency above a pre-defined threshold in response to posts made by the protected social entity. 
However Doan teaches determining that the at least one social entity posts at a frequency above a pre-defined threshold in response to posts made by the protected social entity (Doan, [0024] The process 300 collects online web data from any number of various sources (task 302) using any appropriate technique or technology. In this regard, the process 300 may utilize conventional webcrawling methodologies to acquire the web data, which may include content, metadata, RSS data, HTML code, and/or other information associated with: blog sites; blog posts; websites; webpages; videos; news items; social media sites; user posts (e.g., posts on a social media site such as FACEBOOK); [0029] To this end, the process 400 compares the computed value of N to a threshold number, N.sub.MIN (query task 406). If N is less than N.sub.MIN (the "Yes" branch of query task 406), then the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Doan’s publication rate with Gruhl’s content management because doing so improves social networking by detecting high frequency use (Doan, [0004] Accordingly, it is desirable to have a computer implemented methodology for detecting the occurrence of a spam flood that involves spam web pages, blog posts, or the like.)

Claim 15 is a system claim for the method claim 3 and is rejected for the same reasons as claim 3. 

Claims 4, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (2008/0177834) in view of Syben (2015/0220751) in view of Masood (2013/0018823).

Regarding claim 4, Gruhl does not teach
a method of claim 1 further comprising: generating an alert notification; and 
providing the generated alert to a user through a social network security portal.
However Masood teaches
generating an alert notification; and 
providing the generated alert to a user through a social network security portal (Masood, [0054] B6. If a post is flagged as being undesirable, alerting the user to the flagged undesirable post, [0048] FIG. 4 is a flow diagram illustrating a method of detecting and dealing with undesirable posts in a social network. The steps of the method are: [0049] B1. Retrieving a post from a user's wall and/or news feed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Masood’s alerts with content management because doing so provides an alert for undesirable posts (Masood, [0008] It is an object of the present invention to stop or reduce the spread of undesirable posts such as malicious posts or spam on a social networking website by providing a method of automatically detecting said undesirable posts.).

Regarding claim 9, Gruhl, Syben and Masood teach
the method of claim 1, wherein the protected social entity is an individual (Masood, [0057] In step B1, a post is retrieved from the user's wall or news feed. Alternatively, the security application may simply access the user's wall or news feed, without needing to retrieve the post.)

Claim 16 is a system claim for the method claim 4 and is rejected for the same reasons as claim 4.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (2008/0177834) in view of Syben (2015/0220751) in view of Garrity (2017/0061469).

Regarding claim 8, Gruhl does not teach
the method of claim 1, wherein the protected social entity is a corporate entity. 
However Garrity teaches the protected social entity is a corporate entity (Garrity, [0027] Analytic system 100 may discover other campaigns launched by the same entity. [0037] Analytic system may include websites for a company, individual, or any other entity associated with social media. [0022] Analytics system 100 accesses social media accounts 112B-112D identified in Acme website 112A, For example, analytic system 100 may scan and/or download messages 104A-104C posted by the Acme Facebook.RTM. social media account 112B)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Garrity’s corporate entity with Gruhl’s user entity because Garrity teaches adapting the techniques used for individual user messaging to use with corporate messaging to achieve the same advantages enjoyed by individuals  (Garrity, [0013] Companies, organizations, or individuals post messages on different social networks, sometimes multiple times a day.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (2008/0177834) in view of Syben (2015/0220751) in view of Richter (2012/0303722).

Regarding claim 10, Gruhl does not teach
the method of claim 1 further comprising: 
receiving, by one or more processors, instructions from the protected social entity, wherein the received instructions identify one or more conditions and one or more actions.
However Richter teaches receiving, by one or more processors, instructions from the protected social entity, wherein the received instructions identify one or more conditions and one or more actions (Richter, [0024] In particular embodiments, client device 110 may host a browser application scripts, and other attributes, such as API calls identifying social network data elements of a user profile maintained by social networking system 130. [0025] For example, the structured document may include HTML code, Javascript and other controls that cause the browser hosted by client device 110 to access social networking system 130 and render a login interface in a section of the displayed structured document  [0041] The web browser obtains the required resources (e.g., in response to executing JavaScripts or other calls embedded in a requested and received structured document and which may include HTML or XML code and/or JavaScript scripts and/or content including text, audio, and video) for rendering the webpage from one or more servers and then constructs a browser representation of the webpage.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Richter’s interface methods because doing so provides for a more interactive experience (Richter, [0041] Generally, a web page may be delivered to a client as a static document, however, through the use of web elements embedded in the page, an interactive experience may be achieved with the page or a sequence of pages.)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl (2008/0177834) in view of Syben (2015/0220751) in view of Richter (2012/0303722) in view of Masood (2013/0018823).

Regarding claim 11, Gruhl, Syben and Richter teach
receiving instructions from the protected social entity comprises, … a code script that is executable by the one or more processors (Richter [0025] For example, the structured document may include HTML code, Javascript and other controls that cause the browser hosted by client device 110 to access social networking system 130 and render a login interface in a section of the displayed structured document).
Gruhl does not teach receiving, through a protection portal interface.
However Masood teaches 
receiving, through a protection portal interface, (Masood, [0057] Many social networks now provide public APIs to application developers that allow permissions to be granted to applications such as the security application described herein)
Same reason to combine Masood as in claim 4 applies.

Regarding claim 12, Gruhl, Syben, Richter and Masood teach
the method of claim 11, wherein the received code script comprises scripting language code (Richter [0025] For example, the structured document may include HTML code, Javascript and other controls that cause the browser hosted by client device 110 to access social networking system 130 and render a login interface in a section of the displayed structured document.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315.  The examiner can normally be reached on 9-5 PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494